PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/316,364
Filing Date: 6 Dec 2016
Appellant(s): Romick et al.



__________________
Dennis Jakiela
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 15 October 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1 June 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 4, 7-9, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2013/0130021 to Lundgard et al. cited in previous Office action (herein Lundgard) in view of U.S. Pre-grant Publication 2007/0036982 to Perez et al., cited in Information Disclosure Statement filed December 5, 2016 (herein Perez), 2K Waterborne Epoxy Systems: Technology Overview and New Developments by Rufo et al. cited in previous Office action (herein Rufo), and U.S. Pre-grant Publication 2009/0136737 to Ring et al. cited in previous Office action (herein Ring).
Regarding claim 4, Lundgard teaches a coating composition that comprises an aqueous dispersion corresponding to the waterborne polyolefin dispersion recited in the instant claims comprising a base polymer analogous to the base polymer (i) recited in instant claim 4, a polymeric performance improving agent analogous to polymeric performance improving agent (v) recited in instant claim 4, a polymeric stabilizing agent, and a polymeric coupling agent analogous to the polymeric coupling agent (ii) recited in instant claim 4 (paragraph 0014).  Lundgard teaches that the composition is cured at a temperature in the range of 10°C to 375°C and for a time of less than 60 minutes (paragraph 0093).  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Lundgard also teaches that the dispersion contains a neutralizing agent and water, analogous to the neutralizing agent (iii) and water (iv) recited in the instant claims (paragraph 0062).  Lundgard teaches that the aqueous dispersion is present in the coating composition at 55 to 80 wt% (paragraph 0061).  Lundgard teaches that the composition can be applied 
Lundgard is silent as to the epoxy layer being a fusion bonded epoxy layer, the water dispersed epoxy resin being a greater than type 1 solid resin, the particle size of the powder coating, and the method by which the powder coating is formed.
Regarding the epoxy layer, Perez teaches a coated article that comprises a metal substrate, a layer of epoxy, and an overcoating layer comprising a combination of polyolefin and epoxy resins (abstract).  Perez teaches that the epoxy layer can be a fusion bonded epoxy layer (paragraph 0005) that has a thickness of from 0.15 mm to 0.4 mm (paragraph 0044).  Perez also teaches that the overcoating layer can be applied as a powder (paragraph 0023).  Examiner notes that while the overcoating layer comprising a combination of polyolefin and epoxy resins of Perez is not identical to the powder coating composition of either Lundgard or the instant invention, it can still be considered analogous art in that all three are used to protect metal substrates and can be coated over an epoxy primer coating.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the epoxy layer of Lundgard to be the fusion bonded epoxy layer with 
Regarding the water dispersed epoxy resin, Rufo teaches that Type II epoxy systems are based on solid epoxy resin dispersions (page 2, top).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the water-dispersed epoxy resin of Lundgard to be the Type II resin taught by Rufo because Type II systems offer improved impact resistance and longer pot life (page 4, top) as opposed to the lower flexibility and low impact resistance of Type I systems (page 3, top).
Regarding the powder coating particle size, Ring teaches a powder coating material that is put through a grinding-classification or agglomeration process (abstract) that can be produced via an aqueous dispersion (paragraphs 0045-0047).  Ring teaches that the powders of the coating material have a d(v,90) of from 7 µm to 120 µm (paragraph 0020) meaning that 90% of the particles have a particle size within that range.  This range overlaps the claimed range of particle size.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Ring also teaches that the particle size distribution obtained is narrow (paragraph 0057) in which [d(s,90)/d(s,10)]2÷[d(s,90)-7]≤2.7 (paragraph 0058).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the particles of Lundgard to have the size distribution taught by Ring because it improves handling and application properties (paragraph 0016).
Regarding claim 7, Lundgard, Perez, Rufo, and Ring teach all the limitations of claim 4 as discussed above.
As discussed above, Lundgard teaches that the coating composition can comprise a crosslinker (paragraph 0070) which can be an epoxy resin (paragraph 0074) that is water dispersed (paragraph 0075).  Lundgard teaches that the coating composition contains a stabilizing agent to promote aqueous 
Regarding claim 8, Lundgard, Perez, Rufo, and Ring teach all the limitations of claim 4 as discussed above.
Other than Rufo’s general teaching that Type II epoxy systems improve impact resistance, Lundgard, Perez, and Rufo are silent as to the impact resistance and damage tolerance of the coating system.
However, Lundgard as modified by Perez and Rufo as discussed above has the same layer structure and composition as the instant invention and is cured at conditions similar to that of the instant invention.  Examiner notes that Lundgard lists many specific polymers that are the same as those used in the inventive examples of the instant application, notably DMDA 8940NT and PP 6D43 for the base polymer (paragraph 0022), Licocene PE MA for the polymeric coupling agent (paragraph 0054), Amplify GR-204 as the polymeric performance improving agent (paragraph 0032), and N,N-dimethylethanolamine as the neutralizing agent (paragraph 0062).  Therefore, it would be obvious to one of ordinary skill in the art that the coating system of the instant invention and the coating system of Lundgard as modified by Perez would have the same properties.
Regarding claim 9
As discussed above, Lundgard teaches that the powder coated layer can have a thickness from 0.1 μm to 1 mm (paragraph 0092) and Perez teaches that the epoxy layer has a thickness of from 0.15 mm to 0.4 mm (paragraph 0044).  The sum of these ranges yields a total coating thickness of 150.1 μm to 1,400 μm.  These ranges overlap the ranges recited in instant claim 9.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 17, Lundgard, Perez, Rufo, and Ring teach all the limitations of claim 4 as discussed above.
Lundgard teaches that the coating can be applied to objects with cylindrical shapes such as cans (paragraph 0091) and that these can be made from aluminum or steel (paragraph 0091).
Examiner notes that instant claim 17 is directed to a coating system, and applying the coating system to a particular substrate does not impart any further limitations on the coating system itself.  Therefore, a coating system which otherwise meets all the requirements of the coating system of the instant claims need only be capable of being applied to at least a portion of a pipe.  Since the coating system of Lundgard is capable of being coated onto cylindrical objects made out of aluminum or steel, one of ordinary skill in the art would reasonably consider that it is capable of being applied to a pipe.
Regarding claim 20, Lundgard, Perez, Rufo, and Ring teach all the limitations of claim 4 as discussed above.
Lundgard is silent as to the particle size distribution of the powder coating.
As discussed above, Ring teaches that the particle size distribution obtained is narrow (paragraph 0057) in which [d(s,90)/d(s,10)]2÷[d(s,90)-7]≤2.7 (paragraph 0058).  While Ring does not specifically teach the particle size distribution span recited in instant claim 20, one of ordinary skill in the art would recognize that the particle size distribution taught by Ring would result in a particle size .
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2013/0130021 to Lundgard et al. cited in previous Office action (herein Lundgard) in view of U.S. Pre-grant Publication 2007/0036982 to Perez et al., cited in Information Disclosure Statement filed December 5, 2016 (herein Perez), 2K Waterborne Epoxy Systems: Technology Overview and New Developments by Rufo et al. cited in previous Office action (herein Rufo), and U.S. Pre-grant Publication 2009/0136737 to Ring et al. cited in previous Office action (herein Ring) as applied to claim 4 above and in further view of U.S. Patent 7,183,359 to Hanna et al. cited in previous Office action (herein Hanna).
Regarding claim 15, Lundgard, Perez, Rufo, and Ring teach all the limitations of claim 4 as discussed above.
Lundgard teaches that the base polymer can comprise a polyolefin such as homopolymers of propylene (paragraph 0020).  Lundgard also teaches that the polyolefin may be functionalized (paragraph 0021).  Examiner notes that Lundgard teaches the functionalization as optional (“may be functionalized”); therefore, one of ordinary skill in the art would recognize that the aforementioned homopolymer of propylene can be non-functionalized.  Furthermore, Lundgard teaches that PP 6D43 is a suitable polypropylene (paragraph 0022) which, Examiner notes, is disclosed in the instant specification as a non-functionalized propylene polymer (Instant specification, page 12, line 2).
As mentioned above in the discussion of instant claim 6, Lundgard also teaches that an epoxy resin can be present in the dispersion.
Lundgard, Perez, and Rufo are silent as to there being a maleated polypropylene as a polymeric performance improving agent.
Hanna teaches a maleated polypropylene (abstract) that can be used as an additive in water-based or powder coating systems (Col 9, lines 13-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dispersion of Lundgard to include the maleated polypropylene of Hanna because it would provide benefits such as “better scratch resistance, rub resistance, slip, pigment dispersibility, better compatibility between polar and non-polar components (e.g. in resins, pigments, wax, and fillers and the like), adhesion improvement onto a variety of substrates and hydrophobic weather resistance, and similar applications” (Col 9, lines 7-12).
Examiner notes that if the maleated polypropylene of Hanna were added to the dispersion to provide the above-mentioned benefits, one of ordinary skill in the art could reasonably consider it to be a polymeric agent that improves the performance of the dispersion.
Regarding claim 16, Lundgard, Perez, Rufo, Ring, and Hanna teach all the limitations of claim 15 as discussed above.
Lundgard teaches that the dispersion can contain UNICID 350 (paragraph 0041) which is an ethylene homopolymer functionalized with a carboxylic acid group.  Examiner notes that although Lundgard does not list UNICID 350 as a polymeric coupling agent, the instant specification discloses that it can be considered as such (Table 1, Examples 4 and 5).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2013/0130021 to Lundgard et al. cited in previous Office action (herein Lundgard) in view of U.S. Pre-grant Publication 2007/0036982 to Perez et al., cited in Information Disclosure Statement filed December 5, 2016 (herein Perez), 2K Waterborne Epoxy Systems: Technology Overview and New Developments by Rufo et al. cited in previous Office action (herein Rufo), and U.S. Pre-grant Publication 2009/0136737 to Ring et al. cited in previous Office action (herein Ring) as applied to claim 4 above and in further view of U.S. Patent 7,183,359 to Hanna et al. cited in previous Office action (herein Hanna) and evidence by U.S. Pre-grant Publication 2005/0271888 to Moncla et al. cited in previous Office action .
Regarding claim 19, Lundgard, Perez, Rufo, and Ring teach all the limitations of claim 4 as discussed above.
Lundgard teaches that the base polymer can comprise a polyolefin such as homopolymers and copolymers of ethylene and propylene (paragraph 0020).  Lundgard also teaches that the polyolefin may be functionalized (paragraph 0021).  Examiner notes that Lundgard teaches the functionalization as optional (“may be functionalized”); therefore, one of ordinary skill in the art would recognize that the aforementioned homopolymer of propylene can be non-functionalized.  Furthermore, Lundgard teaches that PP 6D43 is a suitable polypropylene (paragraph 0022) which, Examiner notes, is disclosed in the instant specification as a non-functionalized propylene polymer (Instant specification, page 12, line 2). Lundgard teaches that the polymeric coupling agent can be a functionalized polyolefin wherein the groups that modify the polyolefin can include acid anhydrides, carboxylic acids, and carboxylic acid derivatives (paragraph 0054).  Lundgard teaches that suitable stabilizing agents include ethylene-acrylic acid and ethylene-methacrylic acid copolymers such as PRIMACOR 5980i (paragraph 0037) which Moncla discloses to have a comonomer content of 20.5 wt% (paragraph 0121).  Lundgard also teaches the stabilizing agent can include surfactants such as Unicid 350 (paragraph 0041) which Tse discloses to be a linear, primary carboxylic acid (paragraph 0089).  Lundgard teaches that the polymeric performance improving agent can be a maleic anhydride functionalized polyethylene, polyethylene copolymer, and polyethylene terpolymer (paragraph 0032).
Lundgard, Perez, Rufo, and Ring are silent as to there being a maleated polypropylene as a polymeric performance improving agent.
Hanna teaches a maleated polypropylene (abstract) that can be used as an additive in water-based or powder coating systems (Col 9, lines 13-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dispersion of Lundgard to include the maleated polypropylene of Hanna because it would provide benefits such as “better scratch resistance, rub resistance, slip, pigment dispersibility, better compatibility between polar and non-polar components (e.g. in resins, pigments, wax, and fillers and the like), adhesion improvement onto a variety of substrates and hydrophobic weather resistance, and similar applications” (Col 9, lines 7-12).
Examiner notes that if the maleated polypropylene of Hanna were added to the dispersion to provide the above-mentioned benefits, one of ordinary skill in the art could reasonably consider it to be a polymeric agent that improves the performance of the dispersion.
(2) Response to Argument
Appellant argues that Lundgard is directed to a coating composition comprising an aqueous dispersion and because Lundgard teaches several methods for applying the coating composition, among which is powder coating, Lundgard does not provide an enabling disclosure for a powder coating composition (Brief, pages 6-7).  Appellant further argues that Lundgard does not teach the claimed process steps (Brief, page 7).  While Lundgard does teach a number of different coating methods, powder coating is explicitly taught (paragraph 0092).  The pending rejection was not made in view of just the aqueous composition of Lundgard but rather a powder coating made from the aqueous composition.  Appellant’s argument that Lundgard does not provide a method of producing is moot because the instant claims are directed to a coating system comprising a powder coating layer and not a method of producing a powder coating.  Lundgard teaches a powder coating, and Appellant has provided no showing of evidence demonstrating that the claimed process steps result in a powder coating that is different from that of the prior art.  See MPEP 2113(II).
Appellant argues Lundgard does not teach the claimed particle size (Brief, page 8).  Appellant is correct; however, Ring was used as a secondary reference to teach the claimed particle size.  One In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Appellant argues the polyglycidyl ether product of epichlorohydrin and bisphenol A taught by Lundgard does not correspond to the claimed bisphenol A diglycidyl ether epoxy resin because the term “bisphenol A diglycidyl ether” refers to oligomers or polymers with a given structure (Brief, pages 8-9).  Lundgard teaches that the epoxy resin in the composition can be the reaction product of epichlorohydrin and a polyhydric alcohol such as bisphenol A which is otherwise known as a bisphenol A diglycidyl ether epoxy resin.  The formula presented by Appellant appears nowhere in the instant application and improperly limits the term “bisphenol A diglycidyl ether” to a polymer with a specific chain length that is not recited in the claims.  
Appellant argues that Lundgard does not teach that the bisphenol A diglycidyl ether epoxy resin is a greater than Type I epoxy resin (Brief, page 9).  Appellant is correct; however, Rufo was used as a secondary reference to teach the use of a Type II epoxy resin.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Appellant argues that one of ordinary skill in the art would not chose the bisphenol A diglycidyl ether epoxy resin taught by Lundgard because Lundgard also teaches other types of suitable crosslinkers and no motivation was provided to choose a bisphenol A diglycidyl ether epoxy resin (Brief, pages 9-10).  Appellant further argues that one of ordinary skill in the art would not select the claimed bisphenol A diglycidyl ether epoxy resin because the inventive examples of Lundgard do not use an epoxy resin (Brief, pages 10-11).  As discussed above, Lundgard teaches that the crosslinker can be an epoxy resin that is the reaction product of epichlorohydrin and bisphenol A (paragraphs 0079 and 0080).  One of Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).  See MPEP 2123(I).
Appellant argues that the particle size distribution taught by Ring cannot be compared to the particle size distribution recited in claim 20 because the particle size taught by Ring is a surface area distribution and the claimed particle sizes are volumetric distributions and that Ring’s disclosure of a narrow particle size distribution is not sufficient to demonstrate that the two distributions overlap (Brief, pages 11-12).  Both Lundgard (paragraph 0057) and the instant application (specification, page 5, lines 19-24) describe their given particle size distributions as narrow.  Furthermore, both give ranges describing said particle size distributions with no lower limit.  Therefore, even though Lundgard and the claimed particle sizes have a surface area and volumetric basis, respectively, the particle size distribution of Lundgard would overlap with the particle size distribution of the claimed invention at the lower end of both ranges.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        
Conferees:
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783         

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.